POLLOCK, J.,
concurring in part and dissenting in part.
As Justice Handler’s concurrence acknowledges, this case is controlled by our opinion last term in Miller v. Miller, 97 N.J. 154 (1984), which was published after the judgment of the Appellate Division. Miller recognized that the primary duty to support a child rests on the natural parent, but that in certain circumstances a stepparent could be estopped to deny such a duty. Specifically, we stated in Miller that it is only when a stepparent “actively interferes with the children’s support from their natural parent that he or she may be equitably estopped from denying his or her duty to support the children.” Id. at 169. Today’s concurring opinion, however, would impose on a stepparent a duty of support not on the basis of estoppel but of a perceived emotional bonding between stepparent and child. From that premise, the opinion then proceeds to force the facts of the present ease within its expanded interpretation of Miller.
I believe that the expansion of the Miller opinion is unwise and unnecessary. I further believe that the better practice would be to remand the matter to the Chancery Division for reconsideration in light of Miller. Pending that determination, I would continue to require Henry to support K.B.
/
As the concurring opinion indicates, Marilyn and Henry were married in 1966, and they conceived two sons, G.B. and M.B. In June 1976, Marilyn began an extramarital affair with K.B.’s *581natural father, and on March 15, 1977, K.B. was born. Three months later, in June 1977, Henry learned that he might not be the father of K.B. Those suspicions were confirmed when, in the course of this litigation, a human leucocyte analysis (HLA) blood test established that Henry was not the father of K.B. Significantly, all of the events supporting the “emotional bonding” between K.B. and Henry occurred before confirmation of the fact that Henry was not K.B.’s father.
Furthermore, on learning of Marilyn’s liaison with K.B.’s natural father, Henry separated from her. Although he continued to live in the area for six months, Henry moved to California and then to Wisconsin, where he still resides. At one time, in an unsuccessful attempt to save his marriage, he brought his family, including K.B., to Wisconsin for six months. Thereafter, Henry’s only contacts with K.B. were for two-month visitation periods in the summer of 1980 and 1981, and a one-month visit in the summer of 1982. Since that time, Henry has ceased all communication with his stepdaughter. In the eight years that have elapsed since K.B.’s birth, Henry has spent a total of only fourteen months with her. Moreover, Henry has since remarried and begun a new family, one in which the trial court found K.B. is not welcome. Thus, Henry’s relationship to K.B., which was always ambivalent, is now in tatters. Consequently, I believe that the present case is a poor vehicle to transport into the law the notion that emotional bonding between a stepparent and a child may terminate a natural parent’s support obligation.
For her part, Marilyn knows the identity of K.B.’s purported natural father. Furthermore, after K.B.’s birth, Marilyn cohabited with the natural father for about six months. She discussed with the natural father not only his paternity of K.B., but also the prospect of marriage. Ironically, during most of her life, K.B. has lived in closer geographic proximity to the purported father than to Henry. Indeed, the natural father still lives in a neighboring community, where he is engaged in the florist business.
*582Notwithstanding the contentions of the concurring opinion to the contrary, the record is devoid of any proof that Henry directly interfered with the natural father’s relationship with K.B. In this regard, the facts of the present case differ from those in Miller, where the stepparent actively interfered with the natural parent’s attempt to support his children. For example, the stepfather in Miller tore up the natural father’s support checks, which eventually induced the natural father to discontinue his support payments. 97 N.J. at 160. Here, the natural father has never claimed K.B. as his child and has been content to allow Henry to support her. The tragic fact is that neither Henry nor the natural father has spent much time with K.B.

II

Although the concurrence purports to rely on Miller v. Miller, supra, it actually stands the Miller opinion on its head. Miller recognized “that in appropriate cases, the doctrine of equitable estoppel may be invoked to impose on a stepparent the duty to support a stepchild after a divorce from the child’s natural parent.” Id. at 170. We admonished, however, that the doctrine was to be invoked “cautiously.” Id.
Accordingly, we held that a stepparent could be equitably estopped from denying an obligation to support a stepchild on proof of three conditions. First, the stepparent must have made a representation to either the children or the natural parent that he or she would provide support. Second, that representation must have been relied on by either the children or the natural parent. Id. at 168. We declined to rely on these two conditions alone to establish estoppel because such a rule would penalize a “stepparent who tried to create a warm family atmosphere with his or her stepchildren.” Id. Consistent with that concern, we imposed a third condition, one that required a showing that “the children will suffer future financial detriment as a result of the stepparent’s representation or conduct *583that caused the children to be cut off from their natural parent’s financial support.” Id. at 168-69. Such financial detriment could be shown if the custodial parent cannot locate or does not know the whereabouts of the natural parent, or cannot obtain legal jurisdiction over the natural parent, and the natural parent’s unavailability is attributable to the actions of the stepparent. Thus, a stepparent is responsible for the unavailability of a natural parent only when he or she takes “positive action interfering with the natural parent’s support obligation.” Id. at 170. Accordingly, in Miller, we remanded the matter to the trial court to determine whether the stepfather had detrimentally affected his stepchildren’s ability to obtain future support by interfering with the children’s relationship with the natural father.
In his separate opinion, Justice Handler emphasized that
the critical focus should not be on whether defendant represented himself as the natural father of the children or whether the children came to love their stepfather as if he were their natural parent. Rather, the concern should be whether, by word and deed, defendant affirmatively encouraged, and actually succeeded in attaining, the family’s financial dependence on him and, further, whether defendant deliberately and aggressively cut off the support that the children had been receiving or might have received from their natural father.
[/<£ at 174 (Handler, J., concurring and dissenting).]
Justice Handler urged that
the love between defendant and the stepchildren is not the pivotal consideration. The gist of the equitable cause of action here is rooted in the fact that defendant affirmatively established himself as the sole or primary supporter of the family and zealously deprived his stepchildren of the support they were otherwise entitled to secure from their natural father.
[M]
Thus, both the majority and separate opinions in Miller acknowledged that the primary obligation of support is on the natural parent, and that it is the exceptional case in which the obligation will be transferred to a stepparent.
I continue to be counselled by Miller’s warning not to impose a child-support obligation on a stepfather merely because he developed a close relationship with the stepchildren. Without further proof, I would not alter Miller’s requirement that when *584the natural parent can be located and is financially able, he or she remains principally responsible to pay permanent child support. Id. at 169.
The concurring opinion in the present case reflects the understandable desire to spare K.B. the painful knowledge that Henry is not her biological father. As painful as that discovery may be, however, it is inevitable that one day K.B. will learn the facts. For example, Marilyn has already revealed to G.B. and M.B., K.B.’s stepbrothers, the identity of K.B.’s natural father. In addition, Marilyn advises that she intends to inform K.B. at a later date that Henry is not her natural father. As well-intentioned as the concurrence may be, it cannot spare K.B. whatever anguish she will feel when she learns the identity of her natural father.
This case stands in stark contrast to Miller, where the evidence was that the stepparent actively resisted the natural father’s attempt to maintain relations with his children. Here, the whereabouts of the natural father are known; he is in the next town. Most importantly, Henry has not done anything to interfere directly with the natural father’s relationship with K.B. On the present record, the absence of financial support from the natural father is as attributable to his insouciance as it is to Henry’s conduct.
In seeking an appropriate judicial response, I am guided, as are the concurring justices, by the best interests of the child. Like my colleagues who join in the concurring opinion, I believe that Henry is obliged to provide support for K.B., but I would require Henry to meet that obligation only until such time as a support order may be entered against the natural father. Hence, I would remand the matter to the Chancery Division for reconsideration in light of Miller. Of course, support obligations are always subject to modification because of changed circumstances, such as the ability of the natural father to satisfy the child’s support needs. Miller v. Miller, supra, 97 N.J. at 169. Because of Henry’s previous agreement, included *585in his divorce decree, to support K.B., I would place the burden upon him to show that it is in the best interest of K.B. to obtain support from the natural father. If for any reason such an order cannot be entered against the natural father, I would continue to require Henry to support K.B.
WILENTZ, C.J., and HANDLER and O’HERN, JJ., concurring in the result.
For affirmance — Chief Justice WILENTZ and Justices HANDLER and O’HERN — 3.
For reversal in part; affirmance in part — Justices CLIFFORD, POLLOCK and GARIBALDI — 3.